As we come to this session of the General 
Assembly, the international situation is in some 
respects more serious than it has been since the 
end of the Second World War and the establishment 
of the Organization. The quantity of armaments is 
much greater, weapons are more devastating, 
hunger more severe, destitution more extensive, 
and the curse of unemployment more far- reaching 
than ever before since the establishment of the 
Organization. We have certainly made some gains 
and that we must not forget. But much more 
glaring are the cases where success has been 
limited, or when no results at all were achieved. 
I intend to deal with a few of those aspects here.
283.	When I addressed the General Assembly in 
September 1981 meeting, I referred to a number 
of provisions of the Charter and of the Universal 
Declaration of Human Rights. I compared the 
words to the deeds. In the past year there has 
been a continual deterioration in these matters 
in many parts of the world. Amongst the most 
serious events are those in the Middle East and 
in Poland, although they are different in nature. 
But, regrettably, a number of further examples 
could be cited.
284.	In his report on the work of the 
Organization, the Secretary-General raises a 
matter of great concern, namely, the increased 
lack of respect for Security Council resolutions. 
I endorse whole-heartedly his words of warning 
that we are perilously near to international 
anarchy. The structure of the Organization, and 
in particular the veto, has been both its 
strength and its weakness. Changes in that basic 
structure could result in the collapse of the 
Organization, and therefore I do not regard such 
changes as being open to debate. But it is 
evident that the ability of the United Nations to 
promote the peaceful settlement of disputes is 
virtually non-existent when a State with veto 
powers perceives its direct or indirect interests 
threatened by actions of the Organization. Such 
situations occur more and more frequently. In 
addition, there is an increasing tendency by 
other States to feel that they are strong enough 
to defy the unanimous decisions of the Security 
Council. They are confident that the unity of 
purpose of the Organization is not such that 
words will be translated into action. That trend 
must be reversed. It cannot be achieved by 
amending the Charter of the United Nations but, 
rather, as a result of nations becoming 
increasingly cognizant of the danger to world 
peace if those developments continue.
285.	At the recent meeting of the Nordic 
Foreign Ministers, the strong support of the 
Nordic countries was reaffirmed for the United 
Nations and for measures aimed at settling 
international disputes by peace-ful means, in 
accordance with the principles of the Charter 
concerning respect for the territorial integrity 
and political independence of all States. In that 
context an appeal was made to all States to 
respect the internationally accepted rules 
guiding relations between States. It was declared 
that the Nordic countries would continue to work 
to strengthen the United Nations as a universal 
organization for peace. Further-more, the 
ministers were in agreement on the need to 
examine and to discuss with other States measures 
which could strengthen the ability of the 
Organization to act in conflicts and crises. I 
draw attention to those statements of the Nordic 
Foreign Ministers and reiterate the appeal 
contained therein.
286.	The situation in the Middle East has been 
discussed in the United Nations from its 
inception. But still we seem far from a peaceful 
solution of these disputes, which constantly 
poison the atmosphere and cause the inhabitants 
of the region suffering and death. That tragedy 
culminated in the massacre in the refugee camps 
in Beirut earlier this month. All those who wish 
to uphold respect for the Charter must insist on 
an independent investigation of that crime as 
soon as possible.
287.	The invasion of Lebanon by Israel is one 
more episode in a long history of revenge and 
retaliation in the Middle East. At the same time, 
it is a tragic example of the disrespect for 
Security Council deci-sions to which I have 
referred. I declare my full support for the 
United Nations resolutions condemning the 
invasion and occupation of Lebanon by Israel and 
its refusal to abide by the Security Council 
resolutions.
That behavior increases the difficulty of 
attaining a comprehensive, just and lasting 
solution of the disputes in this area. Such a 
solution must be based on Security Council 
resolutions 242 (1967) and 338 (1973) and must 
safeguard the security of all States in the 
region, including Israel, and ensure justice for 
all peoples, including the Palestinians. In that 
connection, I would also emphasize in particular 
the necessity for realizing the legitimate 
national rights of the Palestinians through the 
exercise of their right to self- determination, 
including their right to participate in 
negotiations on their own future.
288.	I welcome the proposals for a solution of 
the major problems in the Middle East which have 
been put forward by the President of the United 
States and the Arab Summit Conference. It is 
still too soon to predict whether those proposals 
can form a basis for negotiations by all the 
parties, but I sincerely hope that they will. 
Indeed, many elements of both proposals are 
worthy of further consideration.
289.	I should like to turn briefly to a number 
of other questions, questions which are the most 
blatant examples of the disrespect for the 
equality, sovereignty and political independence 
of all nations. These are principles which should 
be respected under the Charter of the United 
Nations but which are in fact disregarded in 
practice when the more powerful States perceive 
their interests to be better served thereby.
290.	The situation in Afghanistan has not 
improved since we met here one year ago. The 
military occupation has now lasted nearly three 
years. Efforts continue with limited success to 
force the submission of the people and compel 
them to resign themselves to the situation. 
Repeated United Nations resolutions are 
disregarded. Much the same can indeed be said of 
war- torn Kampuchea.
291.	Just over two years ago, new waves of 
freedom spread through Polish society. The people 
sought a greater voice in their own affairs. 
Agreements were reached with the authorities on a 
slight relaxation of controls and the 
establishment of free trade unions was allowed. 
These tendencies towards freedom were to be 
short-lived. They ended with the imposition of 
martial law on 13 December 1981.
292.	A list of this kind could be long. There 
are many States which suffer under 
totalitarianism and oppression where the 
principles of the Charter are ignored.
293.	While such situations recur at short 
intervals, it is extremely difficult to lower the 
tension in international relations and to 
proceed to effective and realistic measures to 
promote and preserve peace and security in 
accordance with the fundamental aims of the 
Organization. Such measures are indeed essential 
now.
294.	The quantity of armaments is of a much 
greater dimension and weapons are more menacing 
than those the world has ever seen before; but 
still the frantic arms race continues. The debate 
on who is the most powerful could no doubt go on 
a J in/M/Mm. In fact, the debate would probably 
not be resolved unless the unthinkable should 
happenóthat the big Powers put the matter to the 
test. It is not likely that many would be left to 
judge the outcome, and the winner would not be in 
a very much more enviable position than the 
loser. The weapons of mass destruction can at any 
time bring total devastation to mankind. The 
nuclear Powers carry a heavy burden. They are, 
indeed, responsible for the fate of the world.
295. Mankind has but one option. The only 
alternative which would not sooner or later lead 
to destruc-tion is effective and genuine 
agreements on arms reduction as a first step on 
the long road to total disarmament, which should 
beóindeed must beóthe vision of those who believe 
in the high principles of the Charter.
2%. The demand for realistic action on 
disarmament is more pronounced now than it has been 
for a long time. In that light, it is tragic to 
have to admit that the second special session on 
disarmament yielded practically no results. We 
must therefore hope and trust that concrete 
results will be achieved in the negotiations 
between the United State s and the Soviet Union 
on reducing stockpiles of a number of the main 
types of nuclear weapons, in the negotiations on 
mutual and balanced force reductions and in the 
work of the Committee on Disarmament and, of 
course, at the Madrid Conference on Security and 
Co-operation in Europe, should it result in an 
agreement on a conference on confidence-building 
measures and disarmament in Europe. The 
implementation of disarmament must be based on 
reciprocity. Anything else would be neither 
realistic nor justifiable. The aim should be to 
achieve a balanceónot a balance of terror, but a 
balance based on a reduction, not an increase, of 
arms.
297.	As a representative of an island nation 
which depends for its existence on the living 
resources of the sea, I am bound to express grave 
concern about the increased armaments in the 
oceans and, in particular, the enlarged fleets of 
submarines armed with nuclear weapons. Even in 
peacetime, an accident under adverse conditions 
could destroy the economic basis of such nations. 
Thus I would emphasize that the proper response 
to the opposition of people in continental 
Europe and America to an even greater increase in 
the number of nuclear missiles in their countries 
is not to move these weapons to the oceans but, 
rather, to agree to a real reduction. Only thus 
will the threat posed by such weapons be 
diminished.
298.	As regards the law of the sea, I would 
call on those countries which are still not 
prepared to agree to the Convention to reconsider 
their position. Through the participation of all 
nations in the Convention on the Law of the Sea, 
we can avoid severe conflicts between individual 
States on various law-of-the-sea issues and thus 
take an important step towards the world 
structure to which we aspire in the Charter.
299.	Earlier, I dealt particularly with States 
and their relations with other States and the 
lack of respect which is all too often evident in 
those relations. It is a fact that it is usually 
the individual human being who is the victim in 
such circumstances, although in the name of 
safeguarding the interests of one State against 
another. But it is the responsibility of each 
Stateóand indeed an obligation undertaken by all 
the States Members of the United Nationsóto 
ensure respect for the individual and for human 
rights. That obligation is unfortunately not 
complied with by a large number of Governments 
which here represent the inhabitants of their 
countries. This is even true of many Governments 
which in other respects abide by their 
international obligations.
300.	In referring to fundamental human rights, 
I include therein the right of every human being 
to an equitable share in the world's resources. 
Other human rights are of little avail to those 
with no prospects but starvation. It must 
therefore be one of the principal aims of the 
Organization to strive to ensure that every child 
bom in this world has sufficient food and health 
care and education in accordance with his or her 
ability. The mottes of this session of the 
General Assembly might, indeed, be decreased 
hunger, lower military expenditures and increased 
respect for international obligations.

